Gileillan, C. J.
The charter of the city of Minneapolis provides (Sp. Laws 1881, c. 76, sube. 4, § 5) that “the city council shall have full power and authority to make, ordain, publish, enforce, alter, amend, or repeal all such ordinances for the government and good order of the city, for the suppression of vice and intemperance, and for the prevention of crime, as it shall deem expedient; * * * and for these purposes the said city council shall have authority, by such ordinances, * * * sixteenth, to prevent open or notorious drunkenness and obscenity in the streets or public places of said city.” The council passed an ordinance imposing a penalty upon any person who commits any act of lewdness or indecency within the limits of said city of Minneapolis. Section 4, ordinance 5. The precise and definite specifications of what the council may do to accomplish the general purposes mentioned in the beginning of section 5, as above quoted, (there are 42 heads of these specifications,) limit the power of the council to what is thus particularly specified j so that, if the general grant of power with which the section begins seems larger over a given subject than the subsequent specification treating of that particular subject would justify, the latter must prevail. In respect to preventing and punishing lewdness, indecency, or obscenity, the specification above quoted, — and it is the only one *44including that subject, — refers only to acts or conduct in the streets or public places of the city; only to such as may affect the public peace, decency, and good order; and does not authorize punishment for private conduct, however reprehensible it may be in the matter of mofáis. The ordinance exceeds the power, and is therefore void.
Judgment reversed.